Citation Nr: 1207960	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-36 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for front upper teeth injury and residual loss of teeth for purposes of VA compensation. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include depressive disorder, not otherwise specified.

3.  Entitlement to service connection for irritable bowel syndrome, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317.
 
4.  Entitlement to service connection for a thoracolumbar back disorder claimed as scoliosis of the low back.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had verified active duty from September 1977 to September 1980; and from September 27, 1990 to April 14, 1991, including service in the Southwest Asia theater of operations from December 1990 to May 1991, and receipt of the Southwest Asia Service Medal with Two Bronze Service Stars-Kuwait, Liberation Medal-Saudi Arabia, and Liberation Medal-Kuwait.  He also had additional service in the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought. 

Although a claim for service connection for an acquired psychiatric disorder identified as a nervous disorder was denied in a November 1998 rating decision, the Veteran's current claim has not been characterized by the Board as an attempt to reopen a previously denied claim.  The United States Court of Appeals for the Federal Circuit has held that claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran is seeking service connection for a psychiatric disability that is a distinctly different diagnosis than the one at issue in his prior claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Because the Veteran is currently diagnosed as having various psychiatric disorders, including depressive disorder, not otherwise specified, which is distinct from a nervous disorder, the Board construes the current appeal as a new claim, rather than an application to reopen the previous claim of service connection.

Nonetheless, the record shows that the Veteran has been diagnosed as having several psychiatric disabilities in addition to a depressive disorder, including panic disorder and a generalized anxiety disorder rule out posttraumatic stress disorder (PTSD).  Importantly, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).  Thus the proper claim on appeal is consistent with the issue listed on page one above, entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified.  Id.

A claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306(1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  Therefore, in light of the above and the recent amendment to 38 C.F.R. § 3.381(a-b) that are effective February 29, 2012, see 77 Fed. Reg. 4469 (Jan. 30, 2012), the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is referred to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  The issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over [it/them], and [it is/they are] referred to the AOJ for appropriate action.  

The Veteran's psychiatric disability, irritable bowel syndrome and back disability claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have a dental condition or disability, to include periodontal disease or extracted teeth, which are due to combat wounds or other trauma during his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder for purposes of VA compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Regarding the dental claim issue decided here, though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters dated between January 2004 and June 2011.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  The RO has provided adequate notice of how effective dates are assigned and the claims were readjudicated most recently in supplemental statements of the case in July 2010 and May 2011.  To the extent he did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, VA examined the medical history of the Veteran's claimed left foot disability, for compensation purposes addressing that service connection claim.  Findings from the February 2011 examination report and opinion are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge but declined.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Front Upper Teeth Injury and Residual Loss of Teeth

The Veteran contends that he is entitled to service connection for front upper teeth injury and residual loss of teeth due to injury during his period of active service from September 1990 to April 1991.  

Some of the Veteran's service treatment records appear to be missing and unavailable.  The RO notified the Veteran of the unavailability of these records and informed him that he could submit copies of any records that he may have.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In light of that, the Board has undertaken it's analysis of this case consistent with the heightened obligation of Cuevas and O'Hare.  However, though the case law increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant, the case law does not lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), an exception to the general rule is applicable to dental disabilities.  According to the statute and regulation, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a).

Service connection for loss of teeth can be established for compensation purposes if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  As discussed below, review of the service treatment records on file does not show that the Veteran experienced any damage to the maxilla or mandible during service, and therefore, entitlement to compensation benefits for the loss of the body of the maxilla or mandible is not shown.  

Existing service treatment records include the July 1990 reports of enlistment examination and medical history, and medical and dental treatment records dated in September and October 1990.  A September 1990 dental health record indicates there were findings of several missing teeth, at numbers 14, 17, 18, 20, 30, and 31.

Subsequent to the Veteran's active duty service ending in April 1991, a military health record of dental examination dated in July 1992 indicates a fractured tooth number 8 was found to be present, along with several missing teeth at numbers 14, 17, 19, 30, 31, and 32.

A February 1995 VA report of past history contains a list of past illness and injury, showing that the Veteran reported an upper lip laceration in December 1990.  That report contains no indication specifying any associated dental injury.

The report of a June 1998 VA examination of a nasal injury shows that medical records were not available to the examiner at that time.  During the examination, the Veteran reported that during his service in the Persian Gulf he suffered a fall resulting in a fracture to his right incisor.  The report contains no diagnosis referable to the dental injury claim.

In a February 2004 statement, the Veteran reported that he lost his front teeth in December 1990 and received treatment in Kuwait during 1990 at an Army hospital.  In a statement received in May 2004 from a former soldier, that person attested to witnessing the Veteran fall and hit his face on the floor injuring his mouth and teeth in December 1990 during service.  In an October 2005 statement a former soldier stated that the Veteran fell and cut his mouth in December 1990, and that he took the Veteran to a field hospital where the wound required several stitches.

The report of a February 2011 VA dental and oral examination shows that the Veteran reported that in December 1990, he was injured and received trauma to tooth number 8 with resulting fracture of the tooth.  On examination there was no loss of bone of the maxilla or mandible, and no tooth loss due to loss of substance of bony maxilla or mandible (other than loss due to periodontal disease).  There was no evidence of osteomyelitis.

The report contains a diagnosis that the Veteran presented poor oral hygiene with several missing teeth inclusive of number 8, and periapical lesion on numbers 7 and 27.  The examiner opined that the present condition was not related to a traumatic incident in the past.  The examiner stated essentially that residuals of the traumatic incident in service did not include dental tooth fracture of number 8.  

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no evidence of record that the Veteran has loss of teeth resulting in loss of substance of body of maxilla or mandible.  Therefore, the Veteran does not have a service-connected compensable dental disability or condition (Class I). See 38 C.F.R. § 17.161(a). 

The Veteran has not presented any competent evidence that he has a dental disorder for which service-connected compensation may be granted.  The preponderance of the evidence is against a finding of a loss of teeth as a result of trauma.  This was the opinion of the examiner at the February 2011 VA dental and oral examination and there are no opinions to the contrary.  Although there is lay evidence of a fall and facial injury, there is no corresponding evidence that the fall resulted in "service trauma" of a dental nature resulting in a fracture of tooth number 8 during active service as asserted.

For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  Thus, the Veteran does not have a service-connected, non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)).  38 C.F.R. § 17.161(c). 


ORDER

Service connection for front upper teeth injury and residual loss of teeth for purposes of VA compensation, is denied.


REMAND

For the reasons outlined below, a remand is also necessary for purposes of further development with respect to the claims of service connection for a psychiatric disorder, and as to the claims for service connection for irritable bowel syndrome to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, and for a thoracolumbar back disorder claimed as scoliosis of the low back.

The Veteran claims service connection for a psychiatric disorder, due to experiences in service including certain psychological stressors such as duties involving the recovery of dead bodies and remains including dismembered burnt, shot and decomposed bodies.  This is reflected in the most recent private psychiatric evaluation in July 2007, when the examiner diagnosed major depression, recurrent, severe with psychotic features; generalized anxiety disorder rule out PTSD (posttraumatic stress disorder); and panic disorder without agoraphobia.  Further, in light of the Veteran's service in the Persian Gulf and the recent amendment to 38 C.F.R. § 3.304(f)(3), the Board finds that, on remand, the RO must specifically consider whether service connection is warranted for PTSD.

The Veteran claims service connection for a gastrointestinal condition of irritable bowel syndrome.  The Veteran is competent to describe gastrointestinal symptomatology he perceives including as to the chronic nature of those symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran's statements as to objective indications of chronic disability has yet to be attributed to a known clinical diagnosis.  

The Veteran claims service connection for a thoracolumbar back disorder claimed as "scoliosis of the low back", as reflected in his original claim for service connection received in May 2006.  Although the RO has adjudicated the appeal as a claim  pertaining to "dorsal dextroscoliosis from T6 to T12 claimed as back scoliosis (lower back), the Veteran made no such specification limiting the claim to dextroscoliosis of the thoracic spine.  The most recent VA examination of the Veteran's back in July 2006 contains diagnoses of the thoracolumbar spine region of the back: (1) muscle spasm associated with mild to moderate disc space narrowing at L1-L2 and degenerative joint disease by X-rays of the lumbar spine; (2) lumbar myositis; and (3) dorsal dextroscoliosis from T6 to T12 with a Cobb angle of 10 degrees of scoliosis by X-rays.

The Veteran is competent to provide a report of his continued relevant symptoms since active service, and the Board finds his statements reporting on his chronic symptoms to be totally credible and any examination should take that evidence into consideration in providing an opinion as to nexus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In light of the Veteran's contentions and the state of the record, the Board finds that VA examinations are necessary to adjudicate these claims regarding psychiatric, gastrointestinal, and thoracolumbar spine disorders.  The Board observes that the Veteran has not been afforded a VA examination that provides a responsive etiological opinion on these issues, following a thorough review of the entire claims folder, as to his claims for service connection.  Such examinations should be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims files are being returned to the RO, they should be updated to include VA treatment records compiled since the latest VA clinical records dated in September 2007.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).   Relevant private treatment records outstanding should also be obtained. 

The law requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain. 38 U.S.C.A. § 5103A.  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. Id. It appears that some service treatment records are missing.  In such a situation, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Accordingly, the case is REMANDED for the following action:


1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of, or were contemporaneously informed of, any psychiatric, gastrointestinal, or thoracolumbar spine problems of the Veteran during or since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Ask the Veteran to identify all VA and private medical providers who have treated him for any psychiatric, gastrointestinal, or thoracolumbar problems.  After receiving this information and any necessary releases, contact the named private medical providers and obtain copies of the related medical records which are not already in the claims folder.  Obtain all relevant VA treatment records dated since September 2007.  

3.  Schedule the Veteran for VA special examinations to determine the nature and likely etiology of his claimed psychiatric, gastrointestinal, and thoracolumbar spine disabilities.  The claims folder must be provided to and reviewed by each examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  In offering opinions, the respective examiners must acknowledge and discuss the Veteran's reports of a continuity of relevant symptoms since service, and any current relevant symptoms and diagnosis regarding the three claimed conditions.   

Psychiatric Disorder:  For any psychiatric disorder identified, opine as to whether it is at least as likely as not related to the Veteran's service.  

The examiner must specifically rule in or exclude a diagnosis of PTSD.

Gastrointestinal Symptomatology:  Discuss any reports of a continuity of symptoms since service and indicate whether it is at least as likely as not that any gastrointestinal symptoms can be attributed to a known clinical diagnosis.  A diagnosis of irritable bowel syndrome must be ruled in or excluded.

If the examiner attributes any gastrointestinal symptoms to a known clinical diagnosis (other than irritable bowel syndrome), the examiner must then state whether it is at least as likely as not that any such condition is related to or had its onset in service.  

Thoracolumbar Spine Disorder to include Scoliosis:  For any thoracolumbar spine disorder identified, to include dextroscoliosis, opine as to whether it is at least as likely as not related to the Veteran's service.  The examiner should comment on a diagnosis of "mild scoliosis" contained in an August 1977 service enlistment examination report; and provide an opinion as to whether,  during the period of service from September 1977 to September 1980, it is at least as likely as not that a preexisting condition (mild scoliosis) showed an increase in disability (i.e. via aggravation), as opposed to a finding that the increase in disability was due to the natural progress of the disease.

The rationale for all opinions expressed by all examiners should be provided in a legible report. 

5.  Thereafter, review the Veteran's claims for entitlement to service connection for (1) a psychiatric disorder to include depressive disorder, not otherwise specified and PTSD; (2) irritable bowel syndrome, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317; and (3) a thoracolumbar back disorder claimed as scoliosis of the low back.  If a claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


